DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                           VALERIE L. SMITH,
                               Appellant,

                                       v.

               DEPARTMENT OF CHILDREN AND FAMILIES,
                             Appellee.

                                No. 4D19-1641

                                [March 19, 2020]

   Appeal from the State of Florida, Department of Children and Families
L.T. Case Nos. 18F-08710 and 1001854055.

   Valerie L. Smith, Fort Pierce, pro se.

  Laurel Hopper, Assistant General Counsel, Florida Department of
Children and Families, Fort Pierce, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and GERBER, JJ., concur.

                            *          *           *

   Not final until disposition of timely filed motion for rehearing.